Appellant's only bill of exceptions was to the overruling of his objection to the testimony of the nurse assisting the appellant in the alleged abortion. She was permitted to testify as to the point in the body of a woman an embryo or foetus would be located. The objection, that the *Page 185 
witness was not qualified, was in no way certified in the bill as well founded, nor is there anything in the bill from which we might so conclude. We further observe that there was no contest, and in fact could be none as to where such foetus was located, and we see no need for discussion of the question further.
In the light of the able motion and discussion of the facts we have again gone carefully over the record, but are not able to bring ourselves to believe the jury without sufficient testimony before them to justify their finding that appellant was the effective agent in causing the death of an unborn foetus in the body of its mother.
The motion for rehearing is overruled.
Overruled.
MORROW, P. J., absent.